Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Newly added claim 18 is equivalent to previous claim 7, which was indicated as containing allowable subject matter in the office action mailed 8/23/21. Claim 18 and its dependent claims are therefore allowed for the reasons stated in the previous office action. Claim 18 requires the R1 group of the claimed perfluoropolyether compound to comprise either perfluoroethoxy groups or a combination of perfluoroethoxy and perfluoromethoxy groups. The [C4] group in the 24TMD perfluoropolyether of Guo, as discussed in the previous office action, contains only perfluorobutoxy groups. One of ordinary skill in the art would not have had any motivation to modify the compound of Guo to use a [C4] group containing perfluoroethoxy and perfluoromethoxy groups rather than perfluoropropyl groups. In the paragraph bridging the left and right columns of page 2, Guo teaches away from the inclusion of perfluoromethoxy groups, which are prone to catalytic degradation, and further teaches that the perfluorobutoxy groups are expected to have lower surface mobility, which is advantageous under very low clearance. 
Claim 1 has been amended to require that the R2 group contain just one hydroxyl substituent, while the group in the 24TMD compound of Guo which corresponds to the claimed R2 group contains two hydroxyl substituents. One of ordinary skill in the art would not have been motivated to modify the compound of Guo to remove hydroxyl 4 be a group selected from formulas (2-2) through (2-5), while Guo only discloses compounds where the R4 group is a group having the formula (2-1), which is no longer recited in the amended claims. Burns (U.S. Pat. No. 8,518,564) discloses perfluoropolyether compounds similar to those of Guo, and indicates in column 3 lines 55-57 that the section corresponding to the claimed R2 group can have as few as one hydroxyl group, but like Guo, Burns does not teach R4 groups corresponding to formulas (2-2) through (2-5). Claim 1 and its dependent claims are therefore also allowed.
Other close prior art includes Deng (U.S. PG Pub. No. 2015/0235664), which discloses in paragraphs 90-94 a perfluoropolyether similar to the claimed compounds where the Rz group, which correspond to both the R1 and R3 groups of the claimed compounds can have perfluoroethoxy repeat units, but Deng does not disclose that the Rz groups can be different from one another, while the claims require the R1 and R3 groups to be different, noting that paragraph 70 of the current specification explicitly defines differing R1 and R3 groups as having different repeat units, rather than different numbers of the same repeat unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771